Case: 14-3155     Document: 9      Page: 1    Filed: 09/17/2014




              NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

           KATHRYN MICHELLE WALKER,
                   Petitioner,

                              v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                        2014-3155
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. PH-315H-12-0281-B-1.
                ______________________

                      ON MOTION
                  ______________________

                         ORDER
    The Department of the Army (“Army”) moves to reform
the official caption to name the Merit Systems Protection
Board (“Board”) as the respondent, and for an extension of
time for the Board to file its response brief 21 days from the
date of disposition of this motion.
    Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board’s decision con-
cerns the procedure or jurisdiction of the Board. The
Case: 14-3155        Document: 9   Page: 2     Filed: 09/17/2014



2                                  WALKER    v. MSPB



employing agency is designated as the respondent when the
Board reaches the merits of the underlying case. Here, the
Board dismissed Walker’s petition for lack of jurisdiction.
Thus, the Board is the proper respondent in this petition for
review.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The motion to reform the caption is granted. The
revised official caption is reflected above.
     (2) The motion for an extension of time to file the re-
sponse brief is granted to the extent that the Board
should calculate the due date for its brief from the date of
filing of this order.
                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court


s21